Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.1 Page 1 of 24



 1   John P. Kristensen (SBN 224132)
 2   David L. Weisberg (SBN 211675)
     KRISTENSEN WEISBERG, LLP
 3   12540 Beatrice Street, Suite 200
 4   Los Angeles, California 90066
     Telephone: (310) 507-7924
 5   Fax: (310) 507-7906
 6   john@kristensenlaw.com
     david@kristensenlaw.com
 7
     Jarrett L. Ellzey (Pro Hac Vice pending)
 8   W. Craft Hughes (Pro Hac Vice pending)
 9   HUGHES ELLZEY, LLP
     2700 Post Oak Boulevard, Suite 1120
10   Houston, Texas 77056
11   Telephone: (713) 554-2377
     Fax: (888) 995-3335
12   jarrett@hughesellzey.com
13   craft@hughesellzey.com
14   Attorneys for Plaintiff and all others
15   similarly situated
                       THE UNITED STATES DISTRICT COURT
16                     SOUTHERN DISTRICT OF CALIFORNIA
17   ERIKA CARRANZA, an individual, ) Case No.: '19CV0164 GPC WVG
                                            )
     on behalf of herself and all others    )
18
     similarly situated,                    ) CLASS ACTION
19                                          )
                                            ) PLAINTIFF’S COMPLAINT FOR
           Plaintiffs,                      )
20
                                            ) DAMAGES AND INJUNCTIVE
21         vs.                              ) RELIEF
                                            )
22                                          ) (1) Violations of the Telephone
     CREDITREPAIR.COM, INC., a              )
                                                  Consumer Protection Act, 47
23   Florida Limited Liability Company; )
                                            )     U.S.C. § 227, et seq. (Do Not
     and DOE INDIVIDUALS, inclusive, )
24                                                Call); and
     and each of them,                      )
25                                          ) (2) Violations of the Telephone
                                            )     Consumer Protection Act, 47
           Defendants.                      )
26                                                C.F.R. § 64.1200(d) (Internal Do
                                            )
                                            )     Not Call).
27
                                            ) DEMAND FOR JURY TRIAL
28
          CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           -1-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.2 Page 2 of 24



 1         Plaintiff Erika Carranza (“Carranza” or “Plaintiff”), on behalf of herself
 2   and all others similar situated, alleges the follow upon information and belief
 3   based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff, on behalf of herself and others similarly situated, is
 6   seeking damages and any other available legal or equitable remedies resulting
 7   from the illegal actions of defendant CREDITREPAIR.COM, INC. and
 8   INDIVIDUAL DOES (collectively “Defendants”) in contacting Plaintiff, as well
 9   as knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
10   telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
11   227, set seq. (“TCPA”).
12         2.     Defendant CREDITREPAIR.COM, INC. sells solutions to improve
13   personal credit scores. In an effort to solicit potential customers,
14   CreditRepair.com, Inc. recruited, or employed call centers, to place telephone
15   calls, en masse, to consumers across the country. On information and belief,
16   Defendant and or its agents purchase phone number databases of consumers’
17   contact information and creates an electronic database from which Defendant
18   makes automated calls.
19         3.      Defendants conducted (and continue to conduct) wide scale
20   telemarketing campaigns and repeatedly made unsolicited calls to consumers’
21   telephones—whose numbers appear on the National Do Not Call Registry—
22   without consent, all in violation of the TCPA.
23         4.     Defendants continued the calls, even after Plaintiff explicitly told
24   them to stop and revoked any purported assent to receive the illegal calls.
25         5.     By making the telephone calls at issue in this Complaint, Defendant
26   caused Plaintiff and the members of a putative Class of consumers (defined
27   below) actual harm, including the aggravation, nuisance, and invasion of privacy
28   that necessarily accompanies the receipt of unsolicited and harassing telephone
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -2-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.3 Page 3 of 24



 1   calls, as well as the monies paid to their carriers for the receipt of such telephone
 2   calls.
 3            6.   Plaintiff brings this class action against Defendants to secure redress
 4   because Defendants willfully violated the TELEPHONE CONSUMER PROTECTION
 5   ACT (“TCPA”), 47 U.S.C § 227, et seq. by causing unsolicited calls to be made
 6   to Plaintiff’s and other class members’ telephones through the use of an auto-
 7   dialer and/or artificial or pre-recorded voice message.
 8            7.   Defendants conducted (and continue to conduct) wide scale
 9   telemarketing campaigns and repeatedly made/make unsolicited calls to
10   consumers’ telephones—whose numbers appear on the National Do Not Call
11   Registry—without consent, all in violation of the Telephone Consumer
12   Protection Act, 47 U.S.C. § 227 (the “TCPA”), including to Plaintiff and other
13   class members, whose phone numbers were registered with the Do Not Call
14   Registry, at least twice in a 12 month period.
15            8.   By making the telephone calls at issue in this Complaint,
16   Defendants caused Plaintiff and the members of the putative Classes of
17   consumers (defined below) actual harm, including the aggravation, nuisance, and
18   invasion of privacy that necessarily accompanies the receipt of unsolicited and
19   harassing telephone calls, as well as the monies paid to their carriers for the
20   receipt of such telephone calls.
21            9.   Congress enacted the TCPA to protect consumers from unsolicited
22   telephone calls exactly like those alleged in this case. In response to Defendant’s
23   unlawful conduct, Plaintiff files the instant lawsuit and seeks an injunction
24   requiring Defendant to cease all illegal telephone calling activities to her cellular
25   telephone, and other individuals cellular phones and an award of statutory
26   damages under the TCPA equal to $500.00 per violation, together with court
27   costs, reasonable attorneys’ fees (including under Cal. Code Civ. Proc. §
28   1021.5), and treble damages (for knowing and/or willful violations). Plaintiff
              CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -3-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.4 Page 4 of 24



 1   also seeks an award of court costs and reasonable attorney’s fees.
 2                                       PARTIES
 3         10.    Plaintiff ERIKA CARRANZA (“Plaintiff” or “Carranza”) is a
 4   citizen of the State of California who resides in San Diego County, California.
 5         11.    Defendant CREDIT REPAIR.COM, INC. (“Defendant” or “Credit
 6   Repair”) is organized under the laws of the State of Florida. Defendant maintains
 7   its principal place of business in Salt Lake City, Utah. Defendant may be served
 8   with process by serving its registered agent, CT Corporation System, 1200 South
 9   Pine Island Road, Plantation, FL 33324.
10         12.    The true names and capacities of the Defendants sued herein as
11   DOE INDIVIDUALS, inclusive, are currently unknown to Plaintiff, who
12   therefore sues such Defendants by fictitious names. Each of the Defendants
13   designated herein as a DOE is legally responsible for the unlawful acts alleged
14   herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the
15   true names and capacities of the DOE Defendants when such identities become
16   known.
17         13.    Plaintiff does not yet know the identity of Defendants’
18   employees/agents, identified as DOE INDIVIDUALS that had direct, personal
19   participation in or personally authorized the conduct found to have violated the
20   statute, and were not merely tangentially involved. They are named tentatively as
21   numerous District Courts have found that individual officers/principals of
22   corporate entities may be personally liable (jointly and severally) under the
23   TCPA if they had direct, personal participation in or personally authorized the
24   conduct found to have violated the statute, and were not merely tangentially
25   involved. Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex.
26   2001); Sandusky Wellness Center, LLC v. Wagner Wellness, Inc., No. 3:12 CV
27   2257, 2014 WL 1333472, at *3 (N.D. Ohio March 28, 2014); Maryland v.
28   Universal Elections, 787 F.Supp.2d 408, 415–416 (D.Md. 2011); Baltimore-
          CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -4-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.5 Page 5 of 24



 1   Washington Tel Co. v. Hot Leads Co., 584 F.Supp.2d 736, 745 (D.Md. 2008);
 2   Covington & Burling v. Int’l Mktg. & Research, Inc., No. CIV.A. XX-XXXXXXX,
 3   2003 WL 21384825, at *6 (D.C. Super Apr. 17, 2003); Chapman v. Wagener
 4   Equities, Inc., No. 09 C 07299, 2014 WL 540250, at *16–17 (N.D. Ill. Feb. 11,
 5   2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d 1316, 1321
 6   (D.Wy.2011). Upon learning of the identities of said individuals, Plaintiff will
 7   move to amend to name the individuals as defendants.
 8         14.    Plaintiff is informed and believes and thereon alleges that at all
 9   relevant times, each and every Defendant was acting as an agent and/or
10   employee of each of the other Defendants and was the owner, agent, servant,
11   joint venturer and employee, each of the other and each was acting within the
12   course and scope of its ownership, agency, service, joint venture and
13   employment with the full knowledge and consent of each of the other
14   Defendants. Plaintiff is informed and believes and thereon alleges that each of
15   the acts and/or omissions complained of herein was made known to, and ratified
16   by, each of the other Defendants.
17         15.    At all times mentioned herein, each and every Defendant was the
18   successor of the other and each assumes the responsibility for each other’s acts
19   and omissions.
20                              JURISDICTION & VENUE
21         16.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because the
22   Plaintiff, a resident of California, seeks relief on behalf of a Class, which will
23   result in at least one class member belonging to a different state than that of the
24   Defendant, which is based in California.
25         17.    Plaintiff also seeks up to $1,500.00 in damages for each call in
26   violation of the TCPA, which, when aggregated among a proposed class in the
27   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
28   Therefore, both diversity jurisdiction and the damages threshold under the Class
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -5-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.6 Page 6 of 24



 1   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
 2   jurisdiction.
 3         18.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331,
 4   as this action arises under the TCPA, which is a federal statute.
 5         19.       The Court has personal jurisdiction over Defendant because it
 6   conduct significant business in this District, and the unlawful conduct alleged in
 7   this Complaint occurred in, was directed to, and/or emanated from this District.
 8         20.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 9   because the wrongful conduct giving rise to this case occurred in, was directed
10   to, and/or emanated from this District. Defendants were targeting individuals in
11   this district. The calls were made with the intent to sell credit repair products and
12   services.
13         21.       Defendant is subject to specific personal jurisdiction in this District
14   because it has continuous and systematic contacts with this District through their
15   marketing efforts and services that target this District, and the exercise of
16   personal jurisdiction over Defendant in this District does not offend traditional
17   notions of fair play or substantial justice. The Court has personal jurisdiction
18   over Defendants because they conduct significant business in this District, and
19   the unlawful conduct alleged in this Complaint occurred in, was directed to,
20   and/or emanated from this District.
21         22.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
22   because the wrongful conduct giving rise to this case occurred in, was directed
23   to, and/or emanated from this District.
24                   TELEPHONE CONSUMER PROTECTION ACT
25         23.       Congress enacted the TCPA in 1991 to address certain practices
26   thought to be an invasion of consumer privacy and a risk to public safety. The
27   TCPA and the Federal Communications Commission’s (“FCC”) implemented
28   rules prohibit: (1) making telemarketing calls using an artificial or prerecorded
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -6-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.7 Page 7 of 24



 1   voice to residential telephones without prior express consent; and (2) making any
 2   non-emergency call using an automatic telephone dialing system (hereinafter
 3   “ATDS”) or an artificial or prerecorded voice to a wireless telephone number
 4   without prior express consent. If the call includes or introduces an advertisement,
 5   or constitutes telemarketing, consent must be in writing. 1 The TCPA grants
 6   consumers a private right of action, with a provision for $500 or the actual
 7   monetary loss in damages for each violation, whichever is greater, and treble
 8   damages for each willful or knowing violation, as well as injunctive relief.
 9          24.    In 2008, the FCC held that “a creditor on whose behalf an
10   autodialed or prerecorded message call is made to a wireless number bears the
11   responsibility for any violation of the Commission’s rules.” In re Rules and
12   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
13   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
14   565, ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., No. 12 C
15   4069, 2012 WL 7062748 (N.D. Ill. Dec. 31, 2012).
16          25.    The TCPA restricts telephone solicitations (i.e., telemarketing) and
17   the use of automated telephone equipment. The TCPA limits the use of automatic
18   dialing systems, artificial or prerecorded voice messages, SMS text messages,
19   and fax machines. It also specifies several technical requirements for fax
20   machines, autodialers, and voice messaging systems—principally with
21   provisions requiring identification and contact information of the entity using the
22   device to be contained in the message.
23
24   1
         Prior express written consent means “an agreement, in writing, bearing the
25       signature of the person called that clearly authorizes the seller to deliver or
         cause to be delivered to the person called advertisements or telemarketing
26
         messages using an automatic telephone dialing system or an artificial or
27       prerecorded voice, and the telephone number to which the signatory
         authorizes such advertisements or telemarketing messages to be delivered.
28
         47 C.F.R. § 64.1200(f)(8).
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -7-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.8 Page 8 of 24



 1         26.    In its initial implementation of the TCPA rules, the FCC included an
 2   exemption to its consent requirement for prerecorded telemarketing calls. Where
 3   the caller could demonstrate an “established business relationship” with a
 4   customer, the TCPA permitted the caller to place pre-recorded telemarketing
 5   calls to residential lines. The new amendments to the TCPA, effective October
 6   16, 2013, eliminate this established business relationship exemption. Therefore,
 7   all pre-recorded telemarketing calls to residential lines and wireless numbers
 8   violate the TCPA if the calling party does not first obtain express written consent
 9   from the called party.
10         27.    As of October 16, 2013, unless the recipient has given prior express
11   written consent, the TCPA and Federal Communications Commission (FCC)
12   rules under the TCPA generally:
13
                  ●   Prohibits solicitors from calling residences before 8 a.m.
14
                      or after 9 p.m., local time.
15
                  ●   Requires solicitors provide their name, the name of the
16
                      person or entity on whose behalf the call is being made,
17                    and a telephone number or address at which that person or
18                    entity may be contacted.

19                ●   Prohibits solicitations to residences that use an artificial
20                    voice or a recording.

21                ●   Prohibits any call or text made using automated telephone
22                    equipment or an artificial or prerecorded voice to a
                      wireless device or telephone.
23
                  ●   Prohibits any call made using automated telephone
24
                      equipment or an artificial or prerecorded voice to an
25                    emergency line (e.g., “911”), a hospital emergency
26                    number, a physician’s office, a hospital/health care
                      facility/elderly room, a telephone, or any service for which
27                    the recipient is charged for the call.
28
          CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -8-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.9 Page 9 of 24



                    ●    Prohibits autodialed calls that engage two or more lines of
 1
                         a multi-line business.
 2
                    ●    Prohibits unsolicited advertising faxes.
 3
 4                  ●    Prohibits certain calls to members of the Do-Not-Call
 5                       Registry

 6          28.     Furthermore, in 2008, the FCC held that “a creditor on whose behalf
 7   an autodialed or prerecorded message call is made to a wireless number bears the
 8   responsibility for any violation of the Commission’s rules.” In re Rules and
 9   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
10   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559,
11   565, ¶ 10 (Jan. 4, 2008); Birchmeier, 2012 WL 7062748.
12          29.     Accordingly, the entity can be liable under the TCPA for a call
13   made on its behalf, even if the entity did not directly place the call. Under those
14   circumstances, the entity is deemed to have initiated the call through the person
15   or entity.
16                  A.      DO NOT CALL VIOLATIONS OF THE TCPA
17          30.     There are just a handful of elements need to be proven for violations
18   of the Do Not Call provision of the TCPA.
19          31.     More Than One Call within Any 12 Month Period. 47 U.S.C. §
20   227(c) provides that any “person who has received more than one telephone call
21   within any 12-month period by or on behalf of the same entity in violation of the
22   regulations prescribed under this subsection may” bring a private action based on
23   a violation of said regulations, which were promulgated to protect telephone
24   subscribers’ privacy rights to avoid receiving telephone solicitations to which
25   they object.
26          32.     Calls to Phones on the Do Not Call List. The TCPA’s implementing
27   regulation—47 C.F.R. § 64.1200(c)—provides that “[n]o person or entity shall
28   initiate any telephone solicitation” to “[a] residential telephone subscriber who
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 -9-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.10 Page 10 of 24



  1   has registered his or her telephone number on the national do-not-call registry of
  2   persons who do not wish to receive telephone solicitations that is maintained by
  3   the federal government.” See 47 C.F.R. § 64.1200(c).
  4         33.    Including Wireless Lines on the Do Not Call List. Owners of
  5   wireless telephone numbers (aka mobile or cellular phones) receive the same
  6   protections from the Do Not Call provision as owners or subscribers of wireline
  7   (“landline”) phone numbers. 47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§
  8   64.1200(c) and (d) “are applicable to any person or entity making telephone
  9   solicitations or telemarketing calls to wireless telephone numbers to the extent
 10   described in the Commission’s Report and Order, CG Docket No. 02-278, FCC
 11   03-153, ‘Rules and Regulations Implementing the Telephone Consumer
 12   Protection Act of 1991,’” which the Report and Order, in turn, provides as
 13   follows:
 14
 15         The Commission’s rules provide that companies making telephone
            solicitations to residential telephone subscribers must comply with
 16         time of day restrictions and must institute procedures for
 17         maintaining do-not-call lists. For the reasons described above, we
            conclude that these rules apply to calls made to wireless telephone
 18         numbers. We believe that wireless subscribers should be afforded
 19         the same protections as wireline subscribers.

 20         34.    The Affirmative Defense of Prior Express Consent. The Ninth
 21   Circuit has defined “express consent” to mean “clearly and unmistakably stated.”
 22   Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009). “Prior
 23   express consent is an affirmative defense for which the defendant bears the burden
 24   of proof.” See Grant v. Capital Management Services, L.P., No. 11-56200, 2011
 25   WL 3874877, at *1, n.1. (9th Cir. Sept. 2, 2011) (“express consent is not an
 26   element of a TCPA plaintiff’s prima facie case, but rather is an affirmative defense
 27   for which the defendant bears the burden of proof”); see also Robbins v. Coca-
 28   Cola Company, No. 13-cv-132, 2013 WL 2252646, at *2 (S.D. Cal. May 22,
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -10-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.11 Page 11 of 24



  1   2013).
  2                              FACTUAL ALLEGATIONS
  3            35.   Defendant is a company that sells solutions to improve personal
  4   credit scores. During spring 2015 (starting in March 2015), in an effort to solicit
  5   potential customers, Defendant began making telephone calls, en masse, to
  6   consumers across the country. On information and belief Defendant and or its
  7   agents purchase “leads” containing consumer’s contact information and creates
  8   an electronic database from which Defendant makes automated calls.
  9            36.   Defendant knowingly made these telemarketing calls without the
 10   prior express written consent of the call recipients, and knowingly continue to
 11   call them after requests to stop. As such, Defendant not only invaded the
 12   personal privacy of Plaintiff and members of the putative Class, but also
 13   intentionally and repeatedly violated the TCPA.
 14              FACTS SPECIFIC TO PLAINTIFF ERIKA CARRANZA
 15            37.   On or about March 16, 2009 Plaintiff Carranza registered her
 16   cellular phone number with the area code (619) and ending in 0058 with the
 17   National Do Not Call Registry.
 18            38.   Plaintiff Carranza is the regular carrier and exclusive user of the
 19   telephone assigned the number ending in 0058. The number is assigned to a
 20   cellular telephone service for which Plaintiff Carranza is charged for incoming
 21   calls pursuant to 47 U.S.C. § 227(b)(1).
 22            39.   In the spring of 2015, Plaintiff Carranza began receiving calls on her
 23   cellular telephone from the number (718) 509-9927, claiming to be Defendant,
 24   CreditRepair.com
 25            40.   Plaintiff Carranza never had a business relationship with Defendant.
 26   Yet, she received at least 9 calls from Defendant.
 27            41.   Plaintiff Carranza never provided Defendant with prior consent to
 28   contact her on her phone via a text message or telephone call.
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -11-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.12 Page 12 of 24



  1         42.    Nonetheless, Defendant called Plaintiff Carranza dozens of times on
  2   her phone during a twelve-month period, often daily.
  3         43.    Defendant Carranza specifically and bluntly told Defendant, “I’ve
  4   asked you many times to not call. Can I speak to a manager? Please put me on
  5   your do not call list.” Yet, the calls continued.
  6         44.    Defendant’s calls constituted calls that were not for emergency
  7   purposes as defined by 47 U.S.C. § 227(b)(1(A)(i).
  8         45.    Defendant’s unsolicited telemarketing calls caused Plaintiff
  9   Carranza extreme aggravation and occupied her telephone line.
 10         46.    Plaintiff Carranza has reason to believe Defendant called thousands
 11   of telephone customers listed on the Do Not Call Registry to market their
 12   products and services.
 13         47.    Plaintiff’s overriding interest is ensuring Defendant cease all illegal
 14   telemarketing practices and compensates all members of the Plaintiff Class for
 15   invading their privacy in the manner the TCPA was contemplated to prevent.
 16         48.    In order to redress injuries caused by Defendant’s violations of the
 17   TCPA, Plaintiff, on behalf of herself and a class of similarly situated individuals,
 18   bring suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits certain
 19   unsolicited calls voice and text to individuals whose numbers are registered on
 20   the Do Not Call Registry.
 21         49.    On behalf of the Plaintiff Class, Plaintiff seeks an injunction
 22   requiring Defendant to cease all illegal telemarketing and spam activities and an
 23   award of statutory damages to the class numbers, together with costs and
 24   reasonable attorneys’ fees.
 25                                       STANDING
 26         50.    Plaintiff has standing to bring this suit on behalf of herself and the
 27   members of the class under Article III of the United States Constitution because
 28   Plaintiff’s claims state: (a) a valid injury in fact; (b) an injury which is traceable
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                -12-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.13 Page 13 of 24



  1   to the conduct of Defendants; and (c) is likely to be redressed by a favorable
  2   judicial decision. See Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016); Robins v.
  3   Spokeo, 867 F.3d 1108 (9th Cir. 2017) (cert denied. 2018 WL 491554 (Jan. 22
  4   2018); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); and Chen v.
  5   Allstate Inc. Co., 819 F.3d 1136 (9th Cir. 2016).
  6   A.    INJURY IN FACT
  7         51.    A Plaintiff’s injury must be both “concrete” and “particularized” in
  8   order to satisfy the requirements of Article III of the Constitution. Id.
  9         52.    For an injury to be concrete it must be a de facto injury, meaning it
 10   actually exists. In the present case, Plaintiff took the affirmative step of enrolling
 11   herself on the National Do-Not-Call Registry for the purpose of preventing
 12   marketing calls to their telephones. Such telemarketing calls are a nuisance, an
 13   invasion of privacy, and an expense to Plaintiff. See Soppet v. enhanced
 14   Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). All three of these injuries
 15   are present in this case. See also Chen, supra.
 16         53.    Furthermore, the Third Circuit recently stated, Congress found that
 17   “[u]nsolicited telemarketing phone calls or text messages, by their nature, invade
 18   the privacy and disturb the solitude of their recipients,” Van Patten, 847 F.3d at
 19   1043, and sought to protect the same interests implicated in the traditional
 20   common law cause of action. Put differently, Congress was not inventing a new
 21   theory of injury when it enacted the TCPA. Rather, it elevated a harm that, while
 22   “previously inadequate in law,” was of the same character of previously existing
 23   “legally cognizable injuries.” Spokeo, 136 S.Ct. at 1549. Spokeo addressed, and
 24   approved, such a choice by Congress. Susinno v. Work Out World Inc., No. 16-
 25   3277, 2017 WL 2925432, at *4 (3d Cir. July 10, 2017).
 26         54.    For an injury to be particularized means that the injury must affect
 27   the plaintiff in a personal and individual way. See Spokeo, 136 S.Ct. at 1548. In
 28   the instant case, Defendants placed calls to Plaintiff’s phone. It was Plaintiff’s
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -13-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.14 Page 14 of 24



  1   personal privacy and peace that Defendants invaded by placing the calls to her
  2   phone. Furthermore, Plaintiff is the person who pays for the phone, and is the
  3   regular carrier and user of the phone. All of these injuries are particular to
  4   Plaintiff.
  5   B.     TRACEABLE TO THE CONDUCT OF EACH SEPARATE DEFENDANT
  6          55.   Plaintiff must allege at the pleading stage of the case facts to show
  7   that her injury is traceable to the conduct of Defendants. In this case, Plaintiff
  8   satisfies this requirement by alleging that Defendants, and/or agent of Defendants
  9   on behalf of Defendants, placed illegal calls to Plaintiff’s phone.
 10   C.     INJURY LIKELY TO BE REDRESSED BY A FAVORABLE JUDICIAL OPINION
 11          56.   The third prong to establish standing at the pleadings phase requires
 12   Plaintiff to allege facts to show that the injury is likely to be redressed by a
 13   favorable judicial opinion. In the present case, Plaintiff’s Prayers for Relief
 14   include a request for damages for each call made by Defendants, as authorized by
 15   statute in 47 U.S.C. § 227. The statutory damages were set by Congress and
 16   specifically redress the financial damages suffered by Plaintiff and the members
 17   of the putative class. Furthermore, Plaintiff’s Prayers for Relief request
 18   injunctive relief to restrain Defendant from the alleged abusive practices in the
 19   future. The award of monetary damages and the order for injunctive relief redress
 20   the injuries of the past, and prevent further injury in the future.
 21          57.   Because all standing requirements of Article III of the U.S.
 22   Constitution have been met, as laid out in Spokeo, and in the context of a TCPA
 23   claim, as explained by the Ninth Circuit in Chen v. Allstate Inc. Co., 819 F.3d
 24   1136 (9th Cir. 2016), Plaintiff has standing to sue Defendant on the stated
 25   claims. Plaintiffs have standing to sue Defendants on the stated claims.
 26                                CLASS ALLEGATIONS
 27          58.   Plaintiff brings this action pursuant to Rule 23 of the Federal Rules
 28   of Civil Procedure and/or other applicable law, on behalf of themselves and all
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -14-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.15 Page 15 of 24



  1   others similarly situated, as a member of a proposed class (hereafter “the DNC
  2   Class” and the “Internal DNC Class”).
  3         59.      The DNC Class is defined as follows:
  4         All persons within the United States who: (1) received more than one
  5         telephone call made by or on behalf of Defendant(s) within a 12-month
  6         period, in the four years preceding the initial Complaint to trial; and (2) to
  7         a telephone number that had been registered with the National Do Not Call
  8         Registry for at least 30 days.
  9         60.      The Internal DNC Class is defined as follows:
 10         All persons in the United States to whom: (a) received more than one
 11         telephone call made by or on behalf of Defendant(s); (b) promoting
 12         Defendants’ goods or services; (c) more than 30 days after requesting not
 13         to receive further calls; (d) in a 12-month period; (e) on their cellular
 14         telephone line or residential telephone line; and (f) at any time in the
 15         period that begins four years before the date of filing this Complaint to
 16         trial.
 17         61.      Numerosity: The proposed Classes are so numerous that individual
 18   joinder of all members is impracticable. Due to the nature of the trade and
 19   commerce involved, Plaintiffs do not know the number of members in the
 20   Classes, but believes the Class members number in the thousands, if not more.
 21   Plaintiffs allege that the Class may be ascertained by the records maintained by
 22   Defendants.
 23         62.      Plaintiffs and members of the Classes were harmed by the acts of
 24   Defendant(s) in at least the following ways: Defendants illegally contacted
 25   Plaintiffs and Class members via their telephones thereby causing Plaintiff and
 26   Class members, without their “prior express consent,” to incur certain charges or
 27   reduced telephone time for which Plaintiffs and Class members had previously
 28   paid by having to retrieve or administer message(s) left by Defendant during
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -15-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.16 Page 16 of 24



  1   those illegal calls, and invading the privacy of said Plaintiffs and Class members.
  2         63.    Common Questions of Law and Fact Predominate: There are
  3   only a few legal and factual issues to determine if there is liability under the
  4   TCPA and for each of those questions of law and fact, common issues to the
  5   Class predominate over any questions that may affect individual Class members,
  6   in that the claims of all Class members for each of the claims herein can be
  7   established with common proof. Common questions of fact and law include, but
  8   are not limited to, the following:
  9         (a)    Whether, within the four years prior to the filing of this Complaint,
 10                Defendant(s) made any calls (other than a call made for emergency
 11                purposes or made with the prior express consent of the called party)
 12                to a Class member using any automated dialing system or an
 13                artificial or prerecorded voice to any telephone number assigned to a
 14                cellular telephone service;
 15         (b)    Whether, within the four years prior to the filing of this Complaint,
 16                Defendant(s) made any calls (other than a call made for emergency
 17                purposes or made with the prior express consent of the called party)
 18                to a Class member using any automated dialing system or an
 19                artificial or prerecorded voice to any telephone number assigned to a
 20                cellular telephone service;
 21         (c)    Whether Defendants systematically made telephone calls to
 22                consumers whose telephone numbers were registered with the
 23                National do Not Call Registry;
 24         (d)    Whether Defendants failed to comply with the internal DNC
 25                mandates of 47 C.F.R. §§ 64.1200(d).
 26         (e)    Whether members of the Class are entitled to treble damages based
 27                on the willfulness of Defendants’ conduct;
 28         (f)    Whether Plaintiff and the Class members were damaged thereby,
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -16-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.17 Page 17 of 24



  1                and the extent of the statutory damages for each such violation; and
  2         (g)    Whether the Defendant(s) should be enjoined from engaging in such
  3                conduct in the future.
  4         64.    Typicality: Plaintiffs’ claims are typical of the claims of members
  5   of the Classes, as Plaintiffs were subject to the same common course of conduct
  6   by Defendants as all Class members. The injuries to each member of the Class
  7   were caused directly by Defendant(s)’ wrongful conduct as alleged herein.
  8         65.    Adequacy of Representation: Plaintiffs will fairly and adequately
  9   represent and protect the interests of the Class. Plaintiffs have retained counsel
 10   with substantial experience in handling complex class action litigation. Plaintiffs
 11   and their counsel are committed to prosecuting this action vigorously on behalf
 12   of the Class and have financial resources to do so.
 13         66.    Superiority of Class Action: A class action is superior to other
 14   available methods for the fair and efficient adjudication of the present
 15   controversy. Class members have little interest in individually controlling the
 16   prosecution of separate actions because the individual damage claims of each
 17   Class member are not substantial enough to warrant individual filings. In sum,
 18   for many, if not most, Class members, a class action is the only feasible
 19   mechanism that will allow them an opportunity for legal redress and justice.
 20   Plaintiff is unaware of any litigation concerning the present controversy already
 21   commenced by members of the Class. The conduct of this action as a class action
 22   in this forum, with respect to some or all of the issues presented herein, presents
 23   fewer management difficulties, conserves the resources of the parties and of the
 24   court system, and protects the rights of each Class member.
 25         67.    Moreover, individualized litigation would also present the potential
 26   for varying, inconsistent, or incompatible standards of conduct for Defendants,
 27   and would magnify the delay and expense to all parties and to the court system
 28   resulting from multiple trials of the same factual issues. The adjudication of
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -17-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.18 Page 18 of 24



  1   individual Class members’ claims would also, as a practical matter, be
  2   dispositive of the interests of other members not parties to the adjudication, and
  3   could substantially impair or impede the ability of other Class members to
  4   protect their interests.
  5          68.    Plaintiff and the members of the Classes have suffered and will
  6   continue to suffer harm as a result of Defendant(s)’ unlawful and wrongful
  7   conduct. Defendant(s) have acted, or refused to act, in respects generally
  8   applicable to the Class, thereby making appropriate final and injunctive relief
  9   with regard to the members of the Class as a whole.
 10                              FIRST CAUSE OF ACTION
 11   DNC CLAIM IN VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT,
 12                    47 U.S.C. § 227, ET SEQ. (64 C.F.R. § 64.1200(C))
 13                          (By Plaintiff Against All Defendants)
 14          69.    Plaintiff hereby incorporates by reference and re-alleges each and
 15   every allegation set forth in each and every preceding paragraph of this
 16   Complaint, as though fully set forth herein.
 17          70.    47 U.S.C. § 227(c) provides that any “person who has received
 18   more than one telephone call within any 12-month period by or on behalf of the
 19   same entity in violation of the regulations prescribed under this subsection may”
 20   bring a private action based on a violation of said regulations, which were
 21   promulgated to protect telephone subscribers’ privacy rights to avoid receiving
 22   telephone solicitations to which they object.
 23          71.    The TCPA’s implementing regulation—47 C.F.R. § 64.1200(c)—
 24   provides that “[n]o person or entity shall initiate any telephone solicitation” to
 25   “[a] residential telephone subscriber who has registered his or her telephone
 26   number on the national do-not-call registry of persons who do not wish to receive
 27   telephone solicitations that is maintained by the federal government.” See 47
 28   C.F.R. § 64.1200(c). Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -18-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.19 Page 19 of 24



  1   causing to be initiated, telephone solicitations to wireless and residential
  2   telephone subscribers such as Plaintiff and the DNC Class members who
  3   registered their respective telephone numbers on the National Do Not Call
  4   Registry, a listing of persons who do not wish to receive telephone solicitations
  5   that is maintained by the federal government. These consumers requested to not
  6   receive calls from Defendants, as set forth in 47 C.F.R. § 64.1200(d)(3).
  7         72.    47 C.F.R. § 64.1200(e), provides that 47 C.F.R. §§ 64.1200(c) and
  8   (d) “are applicable to any person or entity making telephone solicitations or
  9   telemarketing calls to wireless telephone numbers to the extent described in the
 10   Commission’s Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules
 11   and Regulations Implementing the Telephone Consumer Protection Act of
 12   1991,’” which the Report and Order, in turn, provides as follows:
 13
 14         The Commission’s rules provide that companies making telephone
            solicitations to residential telephone subscribers must comply with
 15         time of day restrictions and must institute procedures for
 16         maintaining do-not-call lists. For the reasons described above, we
            conclude that these rules apply to calls made to wireless telephone
 17         numbers. We believe that wireless subscribers should be afforded
 18         the same protections as wireline subscribers.

 19
            73.    As a result of Defendants and/or their affiliates, agents, and/or other
 20
      persons or entities acting on Defendants’ behalf violations of 47 C.F.R. §
 21
      64.1200(c), Plaintiff and members of the DNC Class are entitled to an award of
 22
      $500 in statutory damages for each and every call initiated to them, after
 23
      registering their telephone numbers with the National Do-Not-Call Registry,
 24
      pursuant to 47 U.S.C. § 227(c)(5)(B).
 25
            74.    Plaintiff and members of the National Do-Not-Call Class are also
 26
      entitled to and do seek injunctive relief prohibiting Defendants and/or their
 27
      affiliates, agents, and/or other persons or entities acting on Defendants’ behalf
 28
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -19-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.20 Page 20 of 24



  1   from violating 47 C.F.R. § 64.1200(c) by initiating more than one telephone
  2   solicitation to any residential telephone subscriber who has registered his or her
  3   telephone numbers with the National Do-Not-Call Registry in the future,
  4   pursuant to 47 U.S.C. § 227(c)(5)(A).
  5                           SECOND CAUSE OF ACTION
  6                       INTERNAL DNC CLAIM IN VIOLATION OF
  7                   THE TELEPHONE CONSUMER PROTECTION ACT,

  8                   47 U.S.C. § 227, ET SEQ. (64 C.F.R. § 64.1200(D))
  9                         (By Plaintiff Against All Defendants)
 10         75.    Plaintiff hereby incorporates by reference and re-alleges each and
 11   every allegation set forth in each and every preceding paragraph of this
 12   Complaint, as though fully set forth herein.
 13         76.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity
 14   shall initiate any call for telemarketing purposes to a residential telephone
 15   subscriber unless such person or entity has instituted procedures for maintaining
 16   a list of persons who request not to receive telemarketing calls made by or on
 17   behalf of that person or entity. The procedures instituted must meet the following
 18   minimum standards:
 19
 20         (1) Written policy. Persons or entitles making calls for
            telemarketing purposes must have a written policy, available upon
 21         demand, for maintaining a do-not-call list.
 22
            (2) Training of personnel engaged in telemarketing. Personnel
 23         engaged in any aspect of telemarketing must be informed and
 24         trained in the existence and use of the do-not-call list.

 25         (3) Recording, disclosure of do-not-call requests. If a person or
 26         entity making a call for telemarketing purposes (or on whose behalf
            such a call is made) receives a request from a residential telephone
 27         subscriber not to receive calls from that person or entity, the person
 28         or entity must record the request and place the subscriber’s name, if

            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -20-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.21 Page 21 of 24



  1         provided, and telephone number on the do-not-call list at the time
            the request is made. Persons or entities making calls for
  2         telemarketing purposes (or on whose behalf such calls are made)
  3         must honor a residential subscriber’s do-not-call request within a
            reasonable time from the date such request is made. This period may
  4         not exceed thirty days from the date of such request…
  5
            (4) Identification of sellers and telemarketers. A person or entity
  6         making a call for telemarketing purposes must provide the called
  7         party with the name of the individual caller, the name of the person
            or entity on whose behalf the call is being made, and a telephone
  8         number or address at which the person or entity may be contacted.
  9         The telephone number provided may not be a 900 number or any
            other number for which charges exceed local or long distance
 10         transmission charges.
 11
            (5) Affiliated persons or entities. In the absence of a specific request
 12         by the subscriber to the contrary, a residential subscriber’s do-not-
 13         call request shall apply to the particular business entity making the
            call (or on whose behalf a call is made), and will not apply to
 14         affiliated entities unless the consumer reasonably would expect
 15         them to be included given the identification of the caller and the
            product being advertised.
 16
 17         (6) Maintenance of do-not-call lists. A person or entity making calls
            for telemarketing purposes must maintain a record of a consumer’s
 18         request not to receive further telemarketing calls. A do-not-call
 19         request must be honored for 5 years from the time the request is
            made.
 20
 21         77.   Defendants made more than one unsolicited telephone call to

 22   Plaintiff and members of the Internal DNC Class within a 12-month period .

 23   Plaintiff and members of the DNC Class never provided any form of consent to

 24   receive telephone calls from Defendants do not have a record of consent to place

 25   telemarketing calls to them and/or Plaintiffs and members of the DNC Class

 26   revoked consent.

 27         78.   Defendants violated 47 C.F.R. § 64.1200(d) by initiating calls for

 28   telemarketing purposes to residential and wireless telephone subscribers, such as

           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              -21-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.22 Page 22 of 24



  1   Plaintiff and the Class, without instituting procedures that comply with the
  2   regulatory minimum standards for maintaining a list of persons who request not
  3   to receive telemarketing calls from them.
  4         79.    Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
  5   Internal DNC Class received more than one telephone call in a 12-month period
  6   made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as
  7   described above. As a result of Defendants’ conduct as alleged herein, Plaintiff
  8   and the DNC Class and the Class suffered actual damages and, under section 47
  9   U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages
 10   for such violations of 47 C.F.R. § 64.1200.
 11         80.    To the extent Defendants’ misconduct is determined to be willful
 12   and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the
 13   amount of statutory damages recoverable by the members of the Class.
 14         81.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
 15   such conduct in the future.
 16                                 PRAYER FOR RELIEF
 17         WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays
 18   for relief and judgment as follows:
 19         (a)    An order certifying the Classes as defined above, appointing
 20                Plaintiffs as the representative of the Classes, and appointing their
 21                counsel, KRISTENSEN WEISBERG, LLP & HUGHES ELLZEY, LLP as
 22                lead Class Counsel;
 23         (b)    An award of actual and statutory damages for each and every
 24                negligent violation to each member of the Class pursuant to 47
 25                U.S.C. § 227(b)(3)(B);
 26         (c)    An award of actual and statutory damages for each and every
 27                knowing and/or willful violation to each member of the Class
 28                pursuant to 47 U.S.C § 227(b)(3)(B);
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               -22-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.23 Page 23 of 24



  1         (d)   An injunction requiring Defendants and Defendants’ agents to cease
  2               all unsolicited telephone calling activities, and otherwise protecting
  3               the interests of the Class, pursuant to 47 U.S.C. § 227(b)(3)(A);
  4         (e)   Pre-judgment and post-judgment interest on monetary relief;
  5         (f)   An award of reasonable attorneys’ fees and court costs; and
  6         (g)   All other and further relief as the Court deems necessary, just, and
  7               proper.
  8    Dated: January 24, 2019             Respectfully submitted,
  9
                                     By: /s/ John P. Kristensen
 10
 11                                        John P. Kristensen (SBN 224132)
                                           john@kristensenlaw.com
 12                                        KRISTENSEN WEISBERG, LLP
 13                                        12540 Beatrice Street, Suite 200
                                           Los Angeles, California 90066
 14                                        Telephone: (310) 507-7924
                                           Fax: (310) 507-7906
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
           CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -23-
Case 3:19-cv-00164-GPC-WVG Document 1 Filed 01/24/19 PageID.24 Page 24 of 24



  1                           DEMAND FOR JURY TRIAL
  2         Plaintiff hereby demands a trial by jury for all issues that may be decided
  3   by jury.
  4
  5    Dated: January 24, 2019             Respectfully submitted,

  6                                  By: /s/ John P. Kristensen
  7
                                           John P. Kristensen (SBN 224132)
  8                                        john@kristensenlaw.com
  9                                        KRISTENSEN WEISBERG, LLP
                                           12540 Beatrice Street, Suite 200
 10                                        Los Angeles, California 90066
                                           Telephone: (310) 507-7924
 11                                        Fax: (310) 507-7906
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
            CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                             -24-
